Citation Nr: 1742447	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a blood disorder, claimed as a blood clotting disorder.

2. Entitlement to service connection for tuberculosis.

3. Entitlement to an initial rating in excess of 10 percent for osteoarthritis, right hip strain.

4. Entitlement to an initial compensable rating for limitation of flexion due to osteoarthritis, right hip strain.

5. Entitlement to an initial compensable rating for pulmonary embolis. 

6. Entitlement to temporary total disability rating under 38 C.F.R. § 4.30 for degenerative arthritis, left hip status post total left hip replacement based on convalescence. 



REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION
The Veteran had active duty service from December 1961 to October 1982.  This case comes before the Board of Veterans' Appeals (Board) from Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in March 2011, August 2011, and November 2013.  The March 2011 rating decision denied service connection for Chronic B-cell leukemia, previously claimed as blood disorder.  The August 2011 rating decision denied service connection for tuberculosis.  The November 2013 rating decision (1) granted service connection for osteoarthritis, right hip strain, as secondary to service-connected degenerative arthritis, left hip status post total hip replacement with a 10 percent evaluation, effective December 17, 2012; (2) granted service connection for osteoarthritis, right hip strain limitation of flexion, as secondary to service-connected degenerative arthritis, left hip status post total hip replacement with a noncompensable (0 percent) rating effective December 17, 2012; (3) granted service connection for acute pulmonary embolis as secondary to service-connected degenerative arthritis, left hip status post hip replacement with a noncompensable (0 percent) rating effective December 17, 2012; (4) increased the rating for service connected degenerative arthritis, left hip status post total hip replacement with scars from 30 percent to 50 percent effective December 17, 2012; (5) and denied service connection for a temporary total evaluation for the Veteran's service-connected left hip because of treatment requiring convalescence.  The Veteran appealed the issues of (1) service connection for a blood disorder, (2) service connection for tuberculosis, (3) the rating of his right hip strain, (4) the rating of the limitation of motion of the his right hip strain, (5) the rating of his acute pulmonary embolis, and (6) entitlement to a temporary total evaluation for his left hip due to treatment requiring convalescence.
In March 2014 a videoconference hearing was held before a VLJ (other than the undersigned) regarding the issues of service connection for a blood disorder and service connection for tuberculosis; a transcript of the hearing is associated with the record.
An August 2014 Board decision (by a VLJ other than the undersigned) found that a May 2003 rating decision denied service connection for a blood disorder, was not appealed by the Veteran, and was final.  The Board found that new and material evidence had been submitted for the claim of service connection for a blood disorder, and remanded that issue and the issue of service connection for tuberculosis for further development.
In May 2016, the Veteran was advised that the VLJ who conducted his hearing was no longer employed at the Board and he was given the opportunity to have another hearing before a VLJ.  In a May 2016 statement, the Veteran requested another videoconference hearing.
In February 2017 a videoconference hearing was held before the undersigned regarding all the above listed issues; a transcript of the hearing is associated with the record.
The case is now assigned to the undersigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for osteoarthritis right hip strain and entitlement to an initial compensable rating for limitation of flexion due to osteoarthritis right hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record during the February 2017 Board hearing, the Veteran withdrew his appeal seeking service connection for a blood disorder.

2. The Veteran had positive purified protein derivative (PPD) test results during service and received isoniazid (INH) as preventative treatment.

3. At no time during the course of the appeal has the Veteran been diagnosed with active tuberculosis.

4. Throughout the period on appeal the Veteran's pulmonary embolis has been treated with anticoagulant therapy; the Veteran's pulmonary embolis has not been manifested with pulmonary hypertension, right ventricular hypertrophy, and cor pulmonale.

5. The medical evidence of record shows that the Veteran underwent a total left hip replacement in August 2012 which resulted in severe postoperative residuals of a pulmonary embolis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking service connection for a blood disorder; the Board has no further jurisdiction to consider an appeal in that matter. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202 , 20.204 (2016).

2. Service connection for tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.371, 3.374 (2016)

3. The criteria for an initial rating of 60 percent, but not higher, for service-connected pulmonary embolis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015), 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6899-6817 (2016).

4. The criteria for a temporary total evaluation for convalescence for one month following an August 2012 total left hip replacement have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R § 4.30 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Inasmuch as this decision (1) grants the evaluations sought for the Veteran's service-connected pulmonary embolis (60 percent) and a temporary total disability rating for degenerative arthritis, left hip status post total hip replacement under 38 C.F.R. § 4.30; and (2) dismisses the claim of service connection for a blood disorder (as withdrawn), there is no reason to belabor the impact of the VCAA on these issues; any notice or duty to assist omission is harmless at this time. 

With regards to the claim of service connection for tuberculosis, VA's duty to notify was satisfied by a July 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), personnel records, and pertinent post-service treatment records have been obtained.  The RO arranged for a VA examination in March 2015, in accordance with the August 2014 remand.  The Board finds the examination report and medical opinion offered by the VA examiner adequate to adjudicate the claim as it reflects familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

At the February 2017 videoconference hearing the undersigned advised the Veteran of what is necessary to substantiate his claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and submissions reflect actual knowledge of what is needed to substantiate the claims.  He has not alleged a deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of service connection for tuberculosis.  The Veteran has not identified any additional pertinent evidence that remains outstanding. VA's duty to assist is met.

Service Connection for Blood Disorder

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 (a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204 (c). 

During the February 2017 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for a blood disorder.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.

Service Connection for Tuberculosis

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Service connection can be granted for certain diseases, including tuberculosis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of continuity of symptoms under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), which includes active tuberculosis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.  38 C.F.R. § 3.303 (b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There are specific regulations defining what medical evidence is acceptable in establishing service connection for tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996).  X-ray evidence of active tuberculosis is required to establish direct service connection for this disease under 38 C.F.R. § 3.370 (a) and, where x-ray evidence from the Veteran's entrance physical examination is not available and there is no other evidence of active or inactive re-infection type tuberculosis existing prior to entrance into active service, 38 C.F.R. § 3.370 (b) provides that inactive tuberculosis will be assumed to have been incurred during service where such disease is shown by x-ray evidence as provided in § 3.370(a).  Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of active pulmonary tuberculosis within the three-year presumptive period provided by 38 C.F.R. § 3.307 in order to establish direct service connection for this disease.  Finally, 38 C.F.R. § 3.374  provides that either an in-service diagnosis or a post-service VA diagnosis of active pulmonary tuberculosis will be accepted as valid for purposes of establishing direct service connection for this disease.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.


Factual Background

The Veteran contends that he has latent tuberculosis disability which is related to in-service exposure to tuberculosis.

In a March 1974 in-service treatment note the Veteran was classified as a PPD (purified protein derivative) converter and baseline liver function testing was elevated.  The Veteran also reported weight loss.  An August 1974 Army health clinic note noted that the Veteran developed positive PPD between 1968 and 1974 and the Veteran had casual contact with a tuberculosis patient in 1974.  A September 1974 in-service treatment record noted the Veteran was treated prophylactically with INH (isoniazid).  The Veteran's in-service treatment records indicate he was treated with INH until May 1975.

On November 1977 annual examination all of the Veteran's systems were clinically evaluated as normal.  

On July 1982 service retirement examination the Veteran reported he was in good health.  He reported he had lived with someone who had tuberculosis, but had never coughed up blood. He also reported that he did not have and never had tuberculosis.  

In an August 2014 private treatment note the Veteran's tuberculin test was positive for tuberculosis exposure.

On March 2015 VA examination, the examiner opined that the Veteran's claimed tuberculosis was less likely than not incurred in or caused by an in-service injury, event or illness because the Veteran did not currently have active tuberculosis and did not have symptoms, physical findings, or x-ray evidence of active tuberculosis.  The examiner noted there was "no indication at any time, either in the [Veteran's] STRs or the post-service records that the Veteran had active or latent tuberculosis infection.  The record merely indicates that the Veteran was exposed to a case of active tuberculosis such that he developed an immune response to the disease which was detected with the tuberculin skin test in March 1974."  The examiner also opined that the Veteran's claimed tuberculosis was less likely than not proximately due to or the result of the Veteran's service connected diabetes because while "diabetes can complicate the treatment of tuberculosis in persons with active tuberculosis," the Veteran did not have active tuberculosis.

At the February 2017 videoconference hearing, the Veteran testified that during service he was exposed to someone with tuberculosis in his barracks and he was treated with a "sugar pill."  The Veteran also testified that he did not have active tuberculosis and has never had active tuberculosis.  During the videoconference, the Veteran's attorney specified that the Veteran is seeking service connection for "latent tuberculosis that could activate at any time," due to the impact of his service-connected diabetes on the Veteran's immune system.

Analysis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for tuberculosis.  The evidence does not show that the Veteran has a current diagnosis of active tuberculosis.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., active tuberculosis.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record does not show that the Veteran has ever received a diagnosis of active tuberculosis.  

Although the Veteran's in-service PPD test result was positive, and he was treated with INH for months afterwards, there is no evidence the Veteran had active tuberculosis during service or during the pendency of his claim.  The Veteran's STRs reflects that he underwent INH therapy as a prophylaxis and not in response to a diagnosis of active tuberculosis.  The positive PPD test result and the positive tuberculin test result of record are not medical diagnoses of tuberculosis and are not considered to be indicative of a disability that can be service-connected.  There is no showing of any disability or impaired functioning due to the positive testing.  The Veteran has also not presented any medical evidence, and does not claim that he has had active tuberculosis manifested during service or within a presumptive period following service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371 (2016).

The Board has considered the Veteran's assertions that he has "latent tuberculosis that could be active at any time."  However, service connection for tuberculosis requires a diagnosis of active tuberculosis during the appeal period.  See 38 C.F.R. §§ 3.371, 3.374.  The Veteran has not reported that he has ever had active tuberculosis, and he has specifically testified that he does not have and has never had active tuberculosis.
  
Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of active tuberculosis.  Absent evidence of a diagnosis of such, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.

Disability Evaluation of Acute Pulmonary Embolis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of December 17, 2012, was granted for the award of service connection for the Veteran's acute pulmonary embolis (which the Board notes is also referenced in some documents of record as embolism), the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected pulmonary embolis has been rated by analogy as noncompensable (0 percent) under 38 C.F.R. § 4.97, Diagnostic Code 6899-6817 for pulmonary vascular disease.   Under Code 6817, a compensable (30 percent) rating is assigned following the resolution of symptomatic acute pulmonary embolism.  A 60 percent evaluation is assigned where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent evaluation is assigned for pulmonary vascular disease manifested by primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale (a change in the structure and function of the right ventricle of the heart); or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy.

A Note to Code 6817 provides that other residuals following pulmonary embolism are to be evaluated under the most appropriate diagnostic code, such as fibrosis (by analogy under Code 6604), but such evaluation should not be combined with any of the evaluations in Code 6817.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and will focus on what the evidence shows, or fails to show, as to the claim.

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher initial evaluation of 60 percent (but not greater) for his pulmonary embolis.  

On November 2013 VA vascular examination, the examiner noted an acute pulmonary embolis was diagnosed in August 2012.  The examiner described that the Veteran underwent a total left hip replacement at a private hospital on August 9, 2012 and was send home on Aspirin, and on August 15, 2012 the Veteran was taken to a private emergency room where an x-ray showed left lower lobe pulmonary embolis.  The examiner noted the Veteran was discharged on Coumadin and had remained on Coumadin therapy since that time. 

At the February 2017 videoconference hearing, the Veteran testified, and his medical treatment records also reflect, that he has continued to be on ongoing Coumadin therapy to prevent a recurrence of a pulmonary embolis or other thromboembolic event.

Accordingly, because the Veteran has required Coumadin (anticoagulant) therapy to prevent pulmonary embolus throughout the period on appeal, a higher 60 percent rating is warranted.  The Board notes that the Veteran's disability has been characterized by the RO as acute pulmonary embolis, but recognizes that the continuing use of an anticoagulant reflects that the disability is chronic in nature and it has been rated as such. 

While the Board notes that the Veteran testified at the February 2017 videoconference that he only seeks a 60 percent rating, it has considered the higher 100 percent disability rating, and finds that such a rating is not warranted.  Although the Veteran has vascular hypertension, a review of his VA and private treatment records show no diagnosis of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the noncompensable (0 percent) to the 60 percent level, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Temporary Total Disability Rating under 38 C.F.R. § 4.30

The Veteran asserts that his left hip disability warrants a temporary total disability rating under 38 C.F.R. § 4.30 after his August 2012 total left hip replacement based on convalescence. 

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2015).  When the disability is temporary in nature, such as during a period of convalescence following surgery, temporary total disability ratings may be awarded. 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in, among other things, surgery with severe post-operative residuals.  38 C.F.R. § 4.30 (a) (2016).  This rating will be assigned without regard to other provisions of the rating schedule. Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30 (b)(2) (2015).

A temporary total convalescence rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30 (2016).  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability. 

The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden v. West, 11 Vet. App. 427, 430 (1998)(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986).)  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Here, the Veteran underwent a total left hip replacement on August 9, 2012 at a private hospital.  On August 15, 2012 the Veteran was admitted to a private hospital with complaints of shortness of breath, and a pulmonary embolis due to the left hip replacement was diagnosed.  In the August 17, 2012, private hospital discharge summary, the Veteran was noted to be "pretty ambulatory with the help of a walker."

A November 2012 VA general primary care treatment note described that the Veteran had "total hip replacement on the left in August 2012, developed right-sided shingles during hospitalization, was discharged to home and subsequently readmitted to another hospital for acute pulmonary embolis."

The Board notes that the medical records of the Veteran's August 2012 left hip replacement at a private hospital were not received by the RO until March 24, 2014, and the claim for a temporary total disability rating was denied by a February 2016 statement of the case because private medical records that are received more than one year of the date of treatment cannot be used to grant benefits.  However, the November 2012 VA general primary care treatment note was constructively of record, and the records of the hospitalization due for pulmonary embolis were received within one year of treatment.  Accordingly, such records can be used to grant benefits. 

Accordingly, upon review of the evidence the Board finds that the Veteran is entitled to a temporary total rating following his August 2012 total left hip replacement because he developed severe post-operative residuals of a pulmonary embolis following the surgery.

Consequently, a temporary total disability rating under 38 C.F.R. § 4.30 (a)(2) is warranted, and the appeal in that matter must be granted.


ORDER

The appeal seeking service connection for a blood disorder is dismissed.

Entitlement to service connection for tuberculosis is denied.

An initial 60 percent rating for pulmonary embolis is granted, subject to the statutes and regulations governing the payment of VA compensation. 

A temporary total disability rating for convalescence for one month following the Veteran's August 9, 2102 total left hip replacement is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims for an initial rating excess of 10 percent for osteoarthritis, right hip strain and for an initial compensable rating for limitation of flexion due to osteoarthritis, right hip strain, so that every possible consideration is afforded.

The Board notes that the most recent VA examination to evaluate the Veteran's right hip disabilities was in February 2013, more than four years ago.  Since then, he testified at the February 2017 videoconference hearing, at which time he described worsening symptoms including an increased limitation of motion and pain.  In light of the allegation of worsening, a new examination to ascertain the current severity of the Veteran's right hip is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his right hip disabilities since February 2013, not already associated with the record, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified AND updated VA treatment records since November 2016.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his right hip disabilities.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms and impairment of the right hip disabilities in detail, to specifically include whether there is (1) ankylosis, and if so its position; (2) a flail joint; and (3) impairment of the femur, and if so the nature and severity of the impairment.

Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing as well as range of motion measurements of the opposite, undamaged joint (if possible).  If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the hips, he or she should clearly explain why that is so.  The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested). 

3. The AOJ should then review the record and readjudicate the claims.  If either of the claims remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


